DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 03/01/2021. The Applicant’s claims 1-20 remain pending. The Applicant amends claims 1, 2, 10, 17-20. 
(a) The Applicant, via the claim amendments filed 03/01/2021 overcome the 35 U.S.C. 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(b) claim rejections.
(b) The Applicant, via the claim amendments filed 03/01/2021 overcome the 35 U.S.C. 101 claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 101 claim rejections.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1, in the context of the rest of the limitations of the claim: 
determining, by an application executing in a device in a vehicle, a velocity of the vehicle based on velocity data; enabling, by the application, once the velocity data indicates that the velocity of the vehicle has reached a threshold velocity, passive monitoring of a conversation occurring between two users in the vehicle … determining, using shallow parsing Natural Language Processing (NLP), that the phrase is usable in providing a navigation directive.
The closest prior art of record Kennewick (U.S. P.G. Publication 2012/0101810) teaches detecting a phrase in an utterance from a person, wherein the application executing in a device may be a navigation agent, personal computer, personal digital assistant, a mobile phone, or other computing devices (Kennewick, Paragraphs 0016-0018 and Figure 2). Moreover, Kennewick teaches determining that the phrase is a navigation directive and extracting a context applicable phrase (e.g., navigation command) from a phrase via natural language processing (Kennewick, Paragraphs 0016-0018, 0039-0050, and 0097). Moreover, Kennewick teaches detecting a phrase in an utterance from a person or persons, wherein the utterance may be between two users in regard to navigation of the vehicle (Kennewick, Paragraphs 0016-0018 and 0039-0050 and Figure 2).
Kennewick does not teach the method to include detecting a conversation occurring between two users and determining that a likelihood that the context is related to a navigation instruction spoken between the two users during the conversation for navigation of the vehicle is greater than the threshold.
(Heck, Paragraphs 0018-0020 and 0030 and Figures 2B and 3). Moreover, Heck teaches that based on the conversation phrases determining an action (e.g., such as navigation or information regarding a restaurant) (Heck, Paragraphs 0018-0020 and 0030 and Figures 2B and 3). Mizumoto teaches (U.S. P.G. Publication 2016/0307571) the use of a threshold to determine if the context detected is related to a set activity (Mizumoto, Paragraphs 0143, 0150, 0154).
	However, Kennewick, Heck, and Mizumoto both separately and in combination do not teach “determining, by an application executing in a device in a vehicle, a velocity of the vehicle based on velocity data; enabling, by the application, once the velocity data indicates that the velocity of the vehicle has reached a threshold velocity, passive monitoring of a conversation occurring between two users in the vehicle … determining, using shallow parsing Natural Language Processing (NLP), that the phrase is usable in providing a navigation directive,” as recited in claim 1.
Independent claims 17 and 20 recite limitations similar to those indicated above for claim 1 and are considered allowable for the same reasons. Dependent claims 2-16 and 18-19 are allowable for depending upon allowable claims 1 and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667